Exhibit 10.3

 

ACTIVE POWER, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated Effective February 1, 2005)

 

I. PURPOSE OF THE PLAN

 

This Employee Stock Purchase Plan is intended to promote the interests of Active
Power, Inc., a Delaware corporation, by providing eligible employees with the
opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll-deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II. ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary in order to comply with the requirements of
Section 423 of the Code. Decisions of the Plan Administrator shall be final and
binding on all parties having an interest in the Plan.

 

III. STOCK SUBJECT TO PLAN

 

A. The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The maximum number of shares of Common Stock which may be
issued in the aggregate under the Plan shall not exceed Five Hundred Thousand
(500,000) shares.

 

B. The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of January each calendar
year during the term of the Plan, beginning with calendar year 2001, by an
amount equal to one half of one percent (0.5%) of the total number of shares of
Common Stock outstanding on the last trading day in December of the immediately
preceding calendar year, but in no event shall any such annual increase exceed
One Hundred Fifty Thousand (150,000) shares.

 

C. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
the maximum number and class of securities issuable in the aggregate under the
Plan, (ii) the maximum number and class of securities by which the share reserve
is to increase automatically each calendar year, (iii) the maximum number and
class of securities purchasable per Participant and in the aggregate on any



--------------------------------------------------------------------------------

one Purchase Date and (iv) the number and class of securities and the price per
share in effect under each outstanding purchase right in order to prevent the
dilution or enlargement of benefits thereunder.

 

IV. OFFERING PERIODS

 

A. Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

 

B. Each offering period shall be of such duration (not to exceed twelve (12)
months) as determined by the Plan Administrator prior to the start date of such
offering period. Offering periods shall commence as designated by the Plan
Administrator.

 

C. Each offering period shall be comprised of a series of successive Purchase
Intervals. Purchase Intervals shall run from the first business day in February
each year to the last business day in July of the same year and from the first
business day in August each year to the last business day in January of the
following year.

 

D. Should the Fair Market Value per share of Common Stock on any Purchase Date
within an offering period be less than the Fair Market Value per share of Common
Stock on the start date of that offering period, then that offering period shall
automatically terminate immediately after the purchase of shares of Common Stock
on such Purchase Date, and a new offering period shall commence on the next
business day following such Purchase Date. The new offering period shall have a
duration of twelve (12) months, unless a shorter duration is established by the
Plan Administrator within five (5) business days following the start date of
that offering period.

 

V. ELIGIBILITY

 

A. Each individual who is an Eligible Employee on the start date of an offering
period under the Plan may enter that offering period on such start date or on
any subsequent Semi-Annual Entry Date within that offering period, provided he
or she remains an Eligible Employee.

 

B. Each individual who first becomes an Eligible Employee after the start date
of an offering period may enter that offering period on any subsequent
Semi-Annual Entry Date within that offering period on which he or she is an
Eligible Employee.

 

C. The date an individual enters an offering period shall be designated his or
her Entry Date for purposes of that offering period.

 

D. To participate in the Plan for a particular offering period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization) and
file such forms with the Plan Administrator (or its designate) on or before his
or her scheduled Entry Date.



--------------------------------------------------------------------------------

VI. PAYROLL DEDUCTIONS

 

A. The payroll deduction authorized by the Participant for purposes of acquiring
shares of Common Stock during an offering period may be any multiple of one
percent (1%) of the Base Salary paid to the Participant during each Purchase
Interval within that offering period, up to a maximum of fifteen percent (15%).
The deduction rate so authorized shall continue in effect throughout the
offering period, except to the extent such rate is changed in accordance with
the following guidelines:

 

(i) The Participant may, at any time during the offering period, reduce his or
her rate of payroll deduction to become effective as soon as possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per Purchase Interval.

 

(ii) The Participant may, prior to the commencement of any new Purchase Interval
within the offering period, increase the rate of his or her payroll deduction by
filing the appropriate form with the Plan Administrator. The new rate (which may
not exceed the fifteen percent (15%) maximum) shall become effective on the
start date of the first Purchase Interval following the filing of such form.

 

B. Payroll deductions shall begin on the first pay day administratively feasible
following the Participant’s Entry Date into the offering period and shall
(unless sooner terminated by the Participant) continue through the pay day
ending with or immediately prior to the last day of that offering period. The
amounts so collected shall be credited to the Participant’s book account under
the Plan, but no interest shall be paid on the balance from time to time
outstanding in such account. The amounts collected from the Participant shall
not be required to be held in any segregated account or trust fund and may be
commingled with the general assets of the Corporation and used for general
corporate purposes.

 

C. Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.

 

D. The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date, whether within the same or a different
offering period.

 

VII. PURCHASE RIGHTS

 

A. Grant of Purchase Right. A Participant shall be granted a separate purchase
right for each offering period in which he or she participates. The purchase
right shall be granted on the Participant’s Entry Date into the offering period
and shall provide the Participant with the right to purchase shares of Common
Stock, in a series of successive installments over the remainder of such
offering period, upon the terms set forth below. The Participant shall execute a
stock purchase agreement embodying such terms and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.



--------------------------------------------------------------------------------

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

 

B. Exercise of the Purchase Right. Each purchase right shall be automatically
exercised in installments on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant (other than Participants whose payroll deductions have
previously been refunded pursuant to the Termination of Purchase Right
provisions below) on each such Purchase Date. The purchase shall be effected by
applying the Participant’s payroll deductions for the Purchase Interval ending
on such Purchase Date to the purchase of whole shares of Common Stock at the
purchase price in effect for the Participant for that Purchase Date.

 

C. Purchase Price. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date within the offering
period shall be equal to eighty-five percent (85%) of the lower of (i) the Fair
Market Value per share of Common Stock on the Participant’s Entry Date into that
offering period or (ii) the Fair Market Value per share of Common Stock on that
Purchase Date.

 

D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed Four Thousand (4,000) shares, subject to periodic adjustments in the
event of certain changes in the Corporation’s capitalization. In addition, the
maximum number of shares of Common Stock purchasable in the aggregate by all
Participants on any one Purchase Date shall not exceed Two Hundred Seventy
Thousand (270,000) shares, subject to periodic adjustments in the event of
certain changes in the corporation’s capitalization.

 

E. Excess Payroll Deductions. Any payroll deductions not applied to the purchase
of shares of Common Stock on any Purchase Date because they are not sufficient
to purchase a whole share of Common Stock shall be held for the purchase of
Common Stock on the next Purchase Date. However, any payroll deductions not
applied to the purchase of Common Stock by reason of the limitation on the
maximum number of shares purchasable on the Purchase Date shall be promptly
refunded.

 

F. Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:

 

(i) A Participant may, at any time prior to the next scheduled Purchase Date in
the offering period, terminate his or her outstanding purchase right by filing
the appropriate form with the Plan Administrator (or its designate), and no
further payroll deductions shall be collected from the Participant with



--------------------------------------------------------------------------------

respect to the terminated purchase right. Any payroll deductions collected
during the Purchase Interval in which such termination occurs shall, at the
Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time such
purchase right is terminated, then the payroll deductions collected with respect
to the terminated right shall be refunded as soon as possible.

 

(ii) The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the offering period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent offering period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms) on or before his or
her scheduled Entry Date into that offering period.

 

(iii) Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status) while his or her purchase
right remains outstanding, then that purchase right shall immediately terminate,
and all of the Participant’s payroll deductions for the Purchase Interval in
which the purchase right so terminates shall be immediately refunded. However,
should the Participant cease to remain in active service by reason of an
approved unpaid leave of absence, then the Participant shall have the right,
exercisable up until the last business day of the Purchase Interval in which
such leave commences, to (a) withdraw all the payroll deductions collected to
date on his or her behalf for that Purchase Interval or (b) have such funds held
for the purchase of shares on his or her behalf on the next scheduled Purchase
Date. In no event, however, shall any further payroll deductions be collected on
the Participant’s behalf during such leave. Upon the Participant’s return to
active service (i) within ninety (90) days following the commencement of such
leave or, (ii) prior to the expiration of any longer period for which such
Participant’s right to reemployment with the Corporation is guaranteed by either
statute or contract, his or her payroll deductions under the Plan shall
automatically resume at the rate in effect at the time the leave began. However,
should the Participant’s leave of absence exceed ninety (90) days and his or her
re-employment rights not be guaranteed by either statute or contract, then the
Participant shall be treated as a new Employee for purposes of the Plan and
must, in order to resume participation in the Plan, re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms) on or before his or
her scheduled Entry Date into the offering period.

 

G. Change in Control. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Interval in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to eighty-five percent (85%) of the
lower of (i) the Fair Market Value per share of Common Stock on the
Participant’s Entry Date into the offering period in which such Change in
Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. However, the
applicable limitation on the number of shares of Common Stock purchasable by all
Participants in the aggregate shall not apply to any such purchase.



--------------------------------------------------------------------------------

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

 

H. Proration of Purchase Rights. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the payroll deductions of each
Participant, to the extent in excess of the aggregate purchase price payable for
the Common Stock pro-rated to such individual, shall be refunded.

 

I. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

 

J. Stockholder Rights. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

 

VIII. ACCRUAL LIMITATIONS

 

A. No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

 

B. For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

 

(i) The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each successive Purchase Date during
the offering period on which such right remains outstanding.

 

(ii) No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one (1) or more other purchase
rights at a rate equal to Twenty Thousand Dollars ($20,000) worth of Common
Stock (determined on the basis of the Fair Market Value per share on the date or
dates of grant) for each calendar year such rights were at any time outstanding.

 

6



--------------------------------------------------------------------------------

C. If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Interval, then the payroll deductions
which the Participant made during that Purchase Interval with respect to such
purchase right shall be promptly refunded.

 

D. In the event there is any conflict between the provisions of this Article and
one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.

 

IX. EFFECTIVE DATE AND TERM OF THE PLAN

 

A. The Plan was adopted by the Board on June 8, 2000 and became effective at the
Effective Time, subject to the prior conditions that no purchase rights granted
under the Plan were to be exercised, and no shares of Common Stock were to be
issued hereunder, until (i) the Plan had been approved by the stockholders of
the Corporation and (ii) the Corporation had complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation. Such stockholder approval was obtained, and
such compliance was effected within twelve (12) months after the date on which
the Plan was adopted by the Board. This amended and restated Plan shall be
effective as of the first day of the offering period that begins on February 1,
2005.

 

B. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) the last business day in July 2010, (ii) the date on which all
shares available for issuance under the Plan shall have been sold pursuant to
purchase rights exercised under the Plan or (iii) the date on which all purchase
rights are exercised in connection with a Corporate Transaction. No further
purchase rights shall be granted or exercised, and no further payroll deductions
shall be collected, under the Plan following such termination.

 

X. AMENDMENT/TERMINATION OF THE PLAN

 

A. The Board may alter, amend, suspend or terminate the Plan at any time to
become effective immediately following the close of any Purchase Interval.
However, the Plan may be amended or terminated immediately upon Board action, if
and to the extent necessary to assure that the Corporation will not recognize,
for financial reporting purposes, any compensation expense in connection with
the shares of Common Stock offered for purchase under the Plan, should the
financial accounting rules applicable to the Plan at the Effective Time be
subsequently revised so as to require the recognition of compensation expense in
the absence of such amendment or termination.

 

B. In no event may the Board effect any of the following amendments or revisions
to the Plan without the approval of the Corporation’s stockholders: (i) increase
the number of shares of Common Stock issuable under the Plan, except for
permissible adjustments



--------------------------------------------------------------------------------

in the event of certain changes in the Corporation’s capitalization, (ii) alter
the purchase price formula so as to reduce the purchase price payable for the
shares of Common Stock purchasable under the Plan or (iii) modify eligibility
requirements for participation in the Plan.

 

XI. GENERAL PROVISIONS

 

A. Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

 

B. All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

 

C. The provisions of the Plan shall be governed by the laws of the State of
Texas without regard to that State’s conflict-of-laws rules.



--------------------------------------------------------------------------------

Schedule A

 

Corporations Participating in

Employee Stock Purchase Plan

As of the Effective Time

 

Active Power, Inc.



--------------------------------------------------------------------------------

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A. Base Salary shall mean the base salary payable to a Participant by one or
more Participating Corporations during such individual’s period of participation
in one or more offering periods under the Plan. Such Base Salary shall be
calculated before deduction of (A) any income or employment tax withholdings or
(B) any actual or deemed pre-tax contributions made by the Participant to any
Code Section 401(k) salary deferral plan or any Code Section 125 cafeteria
benefit program now or hereafter established by the Corporation or any Corporate
Affiliate. However, Base Salary shall not include any overtime payments,
bonuses, commissions, current profit-sharing distributions and other
incentive-type payments or contributions (other than Code Section 401(k) or Code
Section 125 contributions) made on the Participant’s behalf by the Corporation
or any Corporate Affiliate to any employee benefit or welfare plan now or
hereafter established.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Change in Control shall mean a change in ownership of the Corporation
pursuant to any of the following transactions:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Corporation in complete liquidation or dissolution of the
Corporation, or

 

(iii) the acquisition, directly or indirectly, by a person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by or is under common control with the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

 

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Common Stock shall mean the Corporation’s common stock.

 

F. Corporate Affiliate shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.



--------------------------------------------------------------------------------

G. Corporation shall mean Active Power, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Active Power, Inc. which shall by appropriate action adopt the Plan.

 

H. Effective Time shall mean the time at which the Underwriting Agreement is
executed. Any Corporate Affiliate which becomes a Participating Corporation
after such Effective Time shall designate a subsequent Effective Time with
respect to its employee-Participants.

 

I. Eligible Employee shall mean any person who is employed by a Participating
Corporation on a basis under which he or she is regularly expected to render
more than twenty (20) hours of service per week for more than five (5) months
per calendar year for earnings considered wages under Code Section 3401(a).

 

J. Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan.

 

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii) For purposes of the initial offering period which began at the Effective
Time, the Fair Market Value shall be deemed to be equal to the price per share
at which the Common Stock was sold in the initial public offering pursuant to
the Underwriting Agreement.

 

L. 1933 Act shall mean the Securities Act of 1933, as amended.

 

M. Participant shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan.



--------------------------------------------------------------------------------

N. Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan are listed in attached Schedule A.

 

O. Plan shall mean the Corporation’s Employee Stock Purchase Plan, as set forth
in this document and as amended from time to time.

 

P. Plan Administrator shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.

 

Q. Purchase Date shall mean the last business day of each Purchase Interval.

 

R. Purchase Interval shall mean each successive six (6)-month period within the
offering period at the end of which there shall be purchased shares of Common
Stock on behalf of each Participant.

 

S. Semi-Annual Entry Date shall mean the first business day in February and
August each year on which an Eligible Employee may first enter an offering
period.

 

T. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

U. Underwriting Agreement shall mean the agreement between the Corporation and
the underwriter or underwriters managing the Corporation’s initial public
offering of its Common Stock.